DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  the word “corrspond” should be correspond.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fortier (US 20100030018 A1) in view of Hinman (US 20070287993 A1).
	Regarding claim 1, Fortier teaches an articulating surgical device (Title) comprising: an elongated shaft that has a bending section at a distal end thereof ([0080]-[0083] Fig 2-6, surgical device has an elongated shaft 210 with an articulating section 230 at the distal end of the device; [0093] Fig 11B &11C; internal to the outer shaft an internal torque shaft is disposed with a further bendable coupling member 222 to attach to the end effector, these two shafts form the elongate length of the system); a bending operation part comprising a ball-joint structure and that is connected to a proximal-end side of the shaft and configured to operate the bending section ([0110]-[0111] Fig 24, the bending section is controlled/operated by articulation cables 240, which pass through the ball 331 of the ball joint to allow control of the bending section 230 as seen in Figs 2-5); a connection sleeve that is provided at a 
	Fortier does not teach wherein a stopper that is slidable along an outside of the connection sleeve in a direction of a longitudinal axis of the shaft and that is configured to engage with both the rotating handle and the connection sleeve at a lock position in a range of movement of the rotating handle, thereby locking rotation of the shaft with respect to the connection sleeve.
	Hinman teaches a surgical tool with rotation lock (Title, Abstract) wherein a stopper that is slidable along an outside surface in a direction of a longitudinal axis of the shaft (Figs. 17 and 18, [0061][0065]-[0067] a sliding lock/stopper is disposed so that it slides longitudinally to lock the rotation knob 1008 which rotates the end effector [0058]) and that is configured to engage with the rotating handle at a lock position in a range of movement of the rotating handle, thereby locking rotation of the shaft (Figs. 17 and 18, [0061][0065]-[0067] sliding lock 1014 engages its teeth 1012 into teeth/slots on the rotating knob 1010 to prevent rotation of the shaft/end effector).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the surgical system of Fortier to include a slidable lock as taught by Hinman to lock the rotation wheel in place relative to the bore/sleeve because while “rotation of the shaft and end effector with respect to the handle is an important feature of cable and link type instruments to aid with dissecting, suturing, retracting, knot tying”, but “particularly with regard to rotation, however, inadvertent rotation and 
	Regarding claim 2, Fortier in view of Hinman teach a device substantially as claimed in claim 1. Further, Fortier teaches wherein the system comprises a connection sleeve (Elongate section 458) and a rotating handle (rotation wheel 303)
	Hinman teaches wherein a guide protrusion that is provided on the outer surface of the handle, that allows sliding movement of the stopper regardless of a position of the stopper, and that is engaged with the stopper so as to prevent rotational movement of the stopper (Fig 17 & 18, [0066]-[0069], the sliding lock/stopper can be seen with the teeth section 1012 is restricted/guided along the top section of the device to allow for the slidable lock to be freely engaged/disengaged in addition based on the axial position of the lock 1014, [0069]-[0070] additionally the lock 1014 is disposed to have protrusions and recesses (Fig 21A-C) which engage corresponding protrusions/recesses in the handle to prevent rotation of the lock; in the exemplary case this takes the form of a T shaped flange on the stopper which mates to a T shaped groove in the handle assembly, however any suitable geometry may be used; one of ordinary skill in the art would recognize that this guide could protrude from the handle/base and fit into a recess in the lock to achieve the same result); and an engagement ring that is provided on the rotating handle and that is configured to engage with the stopper so as to prevent rotational movement of the rotating handle when the stopper is positioned at the lock position (Fig 17 & 18, [0066-[0069], the rotation knob 1008 has a ring of teeth 1010 which when the lock is engaged hold the rotation knob in place).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the surgical system of Fortier to include the guide section of the lock and the engagement ring to lock the knob as taught by Hinman to lock the rotation wheel in place relative to the bore/sleeve because 
	Regarding claim 3, Fortier in view of Hinman teach a device substantially as claimed in claim 2. Further, Hinman teaches wherein a pair of engagement protrusions provided on an inner circumferential surface of the stopper and spaced apart in a circumferential direction of the stopper, wherein the guide protrusion is fitted between the pair of engagement protrusions so as to prevent rotational movement of the stopper (Hinman teaches in Figs 17 & 18 and para. [0066]-[0069] a system where a stopper/slidable lock 1014 is constrained from rotatable moving by [0069]-[0070] having protrusions and recesses (Fig 21A-C) which engage corresponding protrusions/recesses in the handle to prevent rotation of the lock; in the exemplary case this takes the form of a T shaped flange on the stopper which mates to a T shaped groove in the handle assembly, however any suitable geometry may be used; one of ordinary skill in the art would recognize through routine optimization that this guide could protrude from the handle/base and fit into a recess in the lock to achieve the same result, in this case, the lock/stopper may have engagement protrusions to facilitate a mating relationship that prevents the locks rotatable movement).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the surgical system of Fortier to include engagement protrusions with the goal of preventing rotation of the lock as taught by Hinman because while “rotation of the shaft and end effector with respect to the handle is an important feature of cable and link type instruments to aid with dissecting, suturing, retracting, knot tying”, but “particularly with regard to rotation, however, inadvertent rotation and larger torques can be associated with articulating instruments, as loading on the end effector that can 
	Regarding claim 4, Fortier in view of Hinman teach a device substantially as claimed in claim 2. Further, Hinman teaches wherein the engagement ring comprises a plurality of grooves at fixed intervals in a circumferential direction of the rotating handle (Fig 17 & 18, [0066-[0069], the rotation knob 1008 has a ring of teeth 1010 along a circumferential direction in which when the lock is engaged, the teeth hold the rotation knob in place; the teeth of Hinman are spaced in fixed intervals to match the lock mechanism, and the teeth are spaced so that they may be considered equivalent to the grooves 12e of Fig 5B in the instant application).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the surgical system of Fortier to include grooves/teeth on the rotating knob as taught by Hinman because while “rotation of the shaft and end effector with respect to the handle is an important feature of cable and link type instruments to aid with dissecting, suturing, retracting, knot tying”, but “particularly with regard to rotation, however, inadvertent rotation and larger torques can be associated with articulating instruments, as loading on the end effector that can be off axis from the shaft axis. Consequently, new mechanisms and methods for controlling rotation of surgical instruments are desirable” [0009] (the described features of this combination assist in creating a device that benefits from locking the rotation of an end effector of a surgical device).
	Regarding claim 5, Fortier in view of Hinman teach a device substantially as claimed in claim 4. Further, Hinman teaches a system further comprising locking protrusions provided on an inner circumferential surface of the stopper in a circumferential direction of the stopper, wherein the locking protrusions are fitted into the grooves so as to prevent rotational movement of the rotating handle when the stopper is positioned at the lock position (Figs 17 and 18; [0066]-[0069] the teeth on the lock 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the surgical system of Fortier to include grooves/teeth on the rotating knob as taught by Hinman because while “rotation of the shaft and end effector with respect to the handle is an important feature of cable and link type instruments to aid with dissecting, suturing, retracting, knot tying”, but “particularly with regard to rotation, however, inadvertent rotation and larger torques can be associated with articulating instruments, as loading on the end effector that can be off axis from the shaft axis. Consequently, new mechanisms and methods for controlling rotation of surgical instruments are desirable” [0009] (the described features of this combination assist in creating a device that benefits from locking the rotation of an end effector of a surgical device).
	Regarding claims 10-12, Fortier in view of Hinman teach a device substantially as claimed in claim 1. Further, Hinman teaches wherein the stopper/lock is configured to be held in place with respect to the connection sleeve in a state in which an operator is not operating the stopper ([0061] [0066]-[0069] the lock of Hinman is designed to be held in the engaged or disengaged position, based on the disclosure an operator will engage of disengage the lock and then return to operating other aspects of the device) and wherein the stopper/lock is configured to be held in place by friction between the stopper and the connection sleeve in the state in which the operator is not operating the stopper ([0061] Hinman teaches that the mechanism for keeping a lock in place may be friction) or wherein the stopper is biased toward the lock position when in the state in which the operator is not operating the stopper ([0013][0074] Claims 11 and 12; Hinman teaches an alternative embodiment where a spring 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the surgical system of Fortier include the methods to keep the stopper/lock in desired positions as taught by Hinman because while “rotation of the shaft and end effector with respect to the handle is an important feature of cable and link type instruments to aid with dissecting, suturing, retracting, knot tying”, but “particularly with regard to rotation, however, inadvertent rotation and larger torques can be associated with articulating instruments, as loading on the end effector that can be off axis from the shaft axis. Consequently, new mechanisms and methods for controlling rotation of surgical instruments are desirable” [0009] (the described features of this combination assist in creating a device that benefits from locking the rotation of an end effector of a surgical device). 
	Regarding claim 15, Fortier teaches an operation method for a treatment tool, the treatment tool including: an elongated shaft that has a bending section at a distal end thereof ([0080]-[0083] Fig 2-6, surgical device has an elongated shaft 210 with an articulating section 230 at the distal end of the device; [0093] Fig 11B &11C; internal to the outer shaft an internal torque shaft is disposed with a further bendable coupling member 222 to attach to the end effector, these two shafts form the elongate length of the system); a bending operation part comprising a ball-joint structure and that rotatably holds the shaft at a proximal-end side of the shaft and is configured to perform a bending operation on the bending section ([0110]-[0111] Fig 24, the bending section is controlled/operated by articulation cables 240, which pass through the ball 331 of the ball joint to allow control of the bending section 230 as seen in Figs 2-5); and a rotating handle that is provided on the shaft and that is configured to rotate the shaft (Fig 11A-D and Fig 22, [0092]-[0094][0108]-[0109] rotation wheel 303 is 
	Hinman teaches a method of use of a tool with rotation lock (Title, [0016]-[0019]) comprising locking rotation of the shaft by the rotating handle with respect to the bending operation part (Claims 26 and 28, [0061] Method involves locking the mechanism to prevent shaft rotation); inserting the shaft into a body of a patient , after inserting the shaft into the body of the patient ([0007] an endoscope device is inserted into a patient), releasing the lock when a deviation occurs in a correspondence relationship between operation of the bending operation part and a bending direction of the bending section due to twisting of the shaft ([0066]-[0069], Claims 26 and 29, based on the desired angular movement due to twisting it may be desirable to allow for rotation to occur); in a state in which the lock has been released, rotating the shaft, through operation of the rotating handle, with respect to the bending operation part, thereby adjusting the correspondence relationship between the operation of the bending operation part and the bending direction of the bending section ([0066]-[0069], Claim 29, when the lock is released the relative angular position of the handle and shaft are moved relative to one another, thereby adjusting the relationship between the bending operation part and the bending distal end); and locking again the rotation of the shaft by the rotating handle (Claim 26, when desired the rotation may be locked again).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the surgical system of Fortier include the methods of use of Hinman because while “rotation of the shaft and end effector with respect to the handle is an important feature of cable and link type instruments to aid with dissecting, suturing, retracting, knot tying”, but “particularly with regard to rotation, however, inadvertent rotation and larger torques can be associated with articulating instruments, as loading on the end effector that can be off axis from the shaft axis. Consequently, new mechanisms and methods .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fortier (US 20100030018 A1) in view of Hinman (US 20070287993 A1) as applied to claim 1 above, and further in view of Avitall (US 5327905 A).
	Regarding claims 6 and 7, Fortier in view of Hinman teach a device substantially as claimed in claim 4. Fortier in view of Hinman do not teach a limiter that is provided at a connection section of the shaft and the connection sleeve, the limiter comprising a movable plate that restricts a rotation amount of the rotating handle and wherein the limiter further comprises: a male screw that is provided at a proximal-end section of the shaft so as to be coaxial with the shaft and that is configured to be rotated integrally with the shaft; and a pair of surfaces that are disposed, with a space between the surfaces, at both sides of the movable plate in the direction along the longitudinal axis, wherein the movable plate comprises a female screw that is screwed together with the male screw so that the movable plate is movable along the longitudinal axis through the rotation of the shaft.
	Avitall teaches a catheter system with a flexible and steerable shaft (Title, Abstract) including: a limiter that is provided at a connection section of the shaft and the connection sleeve, the limiter comprising a movable plate that restricts a rotation amount of the rotating handle (Figs 4, 7, and 8A-C, Col 8 Ln 55- Col 9 Ln 28, a system is described where the turning of the piston handle 148 to rotate the shaft/piston 152 of the device is limited by a nut/plate that travels on a screw and is limited at the distal end by a stop member 184 or at the proximal end by a piston segment which serves as an end stop) and wherein the limiter further comprises: a male screw that is provided at a proximal-end section of the shaft so as to be coaxial with the shaft and that is configured to be rotated integrally with the shaft (Col 8 Ln 55- Col 9 Ln 28; shaft/piston 152 has a threaded proximal end section 182 coaxial to the 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Fortier in view of Hinman with the rotation limiter system of Avitall because the “rotational knob system is further designed to allow only a predetermined, limited number of rotations, possibly 5 or 6, to each side to prevent the operator from over-rotating the wire which could result in a fracture thereof” (Col 4 Ln 55-60).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fortier (US 20100030018 A1) in view of Hinman (US 20070287993 A1) as applied to claim 1 above, and further in view of Coleman (US 20030125663 A1).
	Regarding claim 8, Fortier in view of Hinman teach a system substantially as claimed in claim 1. Further, Hinman teaches a system wherein the rotation of the handle is exposed to be seen by a user (Fig 17 &18). However, when combined with Fortier to construct a system as claimed in claim 1, on can see how this potential benefit is lost by integrating the lock/stopper system into the handle/housing of Fortier. Thus, Fortier in view of Hinman does not teach wherein a window allow for the viewing of the rotation amount of the shaft in respect to the connection sleeve.
	Coleman teaches a catheter device handle (Title, Abstract) wherein a window is disposed in the system to allow for the viewing of the rotation amount of the shaft ([0052] a window is disposed so that 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the stopper from the system of Fortier in view of Hinman with a window to allow for the viewing of the rotation of the shaft because this modification comprises the use of known technique (providing a window for a user to observe the rotation of the internal shaft) to improve similar devices (human interfaces for catheters/endoscopes) in the same way (the window allows a user to check how much rotation the shaft has undergone).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fortier (US 20100030018 A1) in view of Hinman (US 20070287993 A1) and Avitall (US 5327905 A) as applied to claim 6 above, and further in view of Coleman (US 20030125663 A1).
	Regarding claim 9, Fortier in view of Hinman and Avitall teach a system substantially as claimed in claim 6. Fortier in view of Hinman teach a stopper/lock that locks the rotation of the effector shaft (see claims 1-3).
	Fortier in view of Hinman and Avitall do not teach wherein the stopper comprises a window through which a position of the movable plate can be visually observed. 
	Coleman teaches a catheter device handle (Title, Abstract) wherein the housing of comprises a window through which a position of the movable plate/threaded slide can be visually observed ([0052] window allows viewing of the treaded slide). 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Fortier in view of Hinman and Avitall with a window to allow for the viewing of the limiter .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fortier (US 20100030018 A1) in view of Hinman (US 20070287993 A1) as applied to claim 1 above, and further in view of Lee (US 20080065116 A1).
	Regarding claim 13, Fortier in view of Hinman teach a device substantially as claimed in claim 1. Further, Fortier teaches wherein a wire that connects the bending section and the bending operation part and that is advanced and retracted in a direction along the longitudinal axis of the shaft in accordance with an operation of the bending operation part, thus bending the bending section ([0112]-[0115] Figs 26-29; at least one wire/cable connects the bending section and the bending operation and as the wire is pushed and pulled due to the rotation of the bending operation, the distal bending section will bend in a corresponding direction).
	Fortier does not teach wherein a sheath through which the wire extends, inside the shaft, wherein: the sheath is connected to the shaft so as to be rotatable together with the shaft; a proximal-end section of the sheath is fixed with respect to the bending operation part at a position further toward the proximal end than the shaft; and the wire extends from the proximal-end section of the sheath to connect to the bending operation part. 
	Lee teaches a system wherein a sheath through which the wire extends, inside the shaft([0063][0066]-[0068] Fig 15, an inner support tube/sheath 34 may hold the wire which extends the length of the device; this inner tube is dispose within the outer shaft 32), wherein: the sheath is connected to the shaft so as to be rotatable together with the shaft ([0046] Fig 15, a rolling motion on the entire shaft (and interior components) is possible by rotating the rotation knob 24); a proximal-end 
	It would be obvious to one of ordinary skill in the art at the time of invention to have combined the system of Fortier in view of Hinman with the sheath that rotates with the shaft and surrounds the internal wire as taught by Lee because this feature may assist a surgeon with “A rolling motion can be carried out with the instrument”, which “maintains the instrument tip at the same angular position, but rotates the orientation of the tip (tool)” [0046]-[0047]. Further, examiner considers that this modification comprises combining prior art elements (the rotation knob of Fortier, mounting a sheath and rotatable shaft together as taught by Lee) according to known methods (the additional sheath paired with the shaft may be included in the device of Fortier) to yield predictable results (the system of Fortier may rotate and tilt with a rolling motion as described by Lee). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fortier (US 20100030018 A1) in view of Hinman (US 20070287993 A1) as applied to claim 1 above, and further in view of Macnamara (US 20070232858 A1).
	Regarding claim 14, Fortier in view of Hinman teach a device substantially as claimed in claim 1. Further, Fortier teaches a system wherein a plurality of wires extend along the length of the shaft ([0099]-[0100] articulation cables/wires 240 extend from the articulation mechanism 330 to the articulating section 230 at the distal end of the device) and wherein each of the wires connects the bending section and the bending operation part and is advanced and retracted in a direction along the longitudinal axis of the shaft in accordance with an operation of the bending operation part, thus bending the bending section in a direction corresponding to the respective side of the bending section 
	Fortier does not teach a multi-lumen sheath disposed within the shaft; and a plurality of wires that extend through lumens of the multi-lumen sheath on a one-to-one basis and that respectively correspond to different sides of the bending section. 
	Macnamara teaches a steering system tension control device (Title) wherein a multi-lumen sheath disposed within the shaft ([0023] Fig 4, an embodiment is disclosed that closely matches the claimed invention, where four articulation wires 156 are disposed within the shaft and have a multi-lumen sheath that surrounds each wire); and a plurality of wires that extend through lumens of the multi-lumen sheath on a one-to-one basis and that respectively correspond to different sides of the bending section ([0013]-[0014] Fig 1, each wire has its own lumen and the wires correspond to different sides of the bending section and allow the bending action through push/pull tensioning).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Fortier in view of Hinman to make use of multi-lumens to encase the actuation wires as taught by Mcnamara because “The outer sheath acts to transmit the longitudinal motion of the core wire to the distal tip of the endoscope” [0002]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        21 January 2022